UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 04-4905



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

             versus


JASON LANDIS LINDER, a/k/a Black, a/k/a Rodney
Peterson,

                                               Defendant - Appellant.



                               No. 04-4916



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

             versus


JEFFREY TARRATS, a/k/a Skip, a/k/a Ozzy,

                                               Defendant - Appellant.



Appeals from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (CR-04-16)


Submitted:    March 8, 2006                   Decided:   April 5, 2006
Before WILKINSON and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Jennifer T. Stanton, J.T. STANTON, P.C., Norfolk, Virginia; Steven
C. Frucci, STALLINGS & BISCHOFF, P.C., Virginia Beach, Virginia,
for Appellants. Paul J. McNulty, United States Attorney, Darryl J.
Mitchell, Assistant United States Attorney, Norfolk, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

            In these consolidated appeals, Jason Landis Linder and

Jeffrey Tarrats seek to appeal their convictions and sentences to

262 months in prison and five years of supervised release after

pleading guilty to conspiring to distribute and possess with intent

to distribute one kilogram or more of heroin in violation of 21

U.S.C. § 846 (2000).       They seek to raise claims challenging their

sentences based on Blakely v. Washington, 542 U.S. 296 (2004), and

United   States    v.    Booker,   543   U.S.    220    (2005).        Because   the

Appellants waived their appellate rights in their plea agreements,

we grant the Government’s motions to dismiss on that basis and deny

Appellants’ motions to remand.

            When   the    Government     seeks     to    enforce   a    waiver   of

appellate   rights,      and   there   is   no   claim    that    the   Government

breached the plea agreement, this court will enforce the waiver if

the record establishes the defendant knowingly and intelligently

agreed to waive the right to appeal, and the issue being appealed

is within the scope of the waiver.               United States v. Blick, 408

F.3d 162, 168-69 (4th Cir. 2005).                 “An appeal waiver is not

knowingly or voluntarily made if the district court fails to

specifically question the defendant concerning the waiver provision

of the plea agreement during the Rule 11 colloquy and the record

indicates that the defendant did not otherwise understand the full

significance of the waiver.”           United States v. Johnson, 410 F.3d


                                       - 3 -
137, 151 (4th Cir.), cert. denied, 126 S. Ct. 461 (2005) (internal

quotations and citations omitted).

            In their plea agreements, Appellants each waived their

rights to appeal their convictions and “any sentence within the

maximum provided in the statute of conviction (or the manner in

which    that   sentence   was   determined)      on    .   .    .    any   ground

whatsoever.”    Appellants do not contend the district court failed

to question them concerning their appellate waivers at their guilty

plea hearings or that they did not otherwise understand the full

significance of their waivers.          Further, they do not assert that

their    sentences   exceeded    the    statutory      maximum       or   that   the

Government breached their plea agreements.

            Linder contends that while he “did waive his right to

appeal in the plea agreement,” the “agreement did not contemplate

Blakely.”   However, his argument is foreclosed by our decisions in

Johnson, 410 F.3d at 153, and Blick, 408 F.3d at 170.                       Tarrats

contends the Government’s failure to object, after the district

court inquired at the end of his sentencing hearing whether “he

still wish[ed] to follow” his appellate waiver and Tarrats’s

counsel stated that Blakely “would be the sole reason for an

appeal,” constituted either a modification of his appellate waiver

or a waiver by the Government of its right to enforce the appellate

waiver on appeal.      We disagree.          We find there was no mutually

agreed   upon   modification     of    the    waiver   of   appellate       rights


                                      - 4 -
contained   in     Tarrats’s   knowing   and   voluntary     plea   agreement.

Moreover,    the    Government   has     timely   and    diligently    pursued

enforcement of the appellate waiver on appeal.

            Accordingly, we grant the Government’s motions to dismiss

and deny the Appellants’ motions to remand.             We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                      DISMISSED




                                   - 5 -